Case 3:19-cv-00008-DPM Document 52 Filed 01/15/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

JOHANNES PIETER JANSE VAN

RENSBURG; GRAHAM PATRICK

THEUNISSEN; ZEB VAN WYK;

JACOBUS JOHANNES RABIE; and

SHAUN NIEUWOUDT PLAINTIFFS

Vv. No. 3:19-cv-8-DPM

ROBERT HOOD; MICHAEL HOOD,
both d/b/a Hood Brothers Farms; and
HOOD BROTHERS FARMS DEFENDANTS

JUDGMENT
The complaint is dismissed with prejudice. The Court retains
jurisdiction until 31 March 2021 to enforce the parties’ settlement
agreement.

me

D.P. Marshall Jr.
United States District Judge

 

CAMVAAY

 
